PER CURIAM.
This petition must be dismissed for lack of jurisdiction for the reasons given in Massachusetts Eire & Marine Insurance Co. v. Commissioner, 42 F.(2d) 189, handed down herewith. The facts are the same, except that the petitioner is a Delaware corporation, which filed its return in California. The ease is a more striking illustration of the possible consequences. We should have to find very solid reasons for supposing that Congress intended to impose upon us at the will of the parties a controversy which for obvious reasons properly belongs either in the Ninth circuit, or in the District of Columbia. We may repeat here as well, however, that in fact the petitioner has suffered nothing from dismissal.
Petition dismissed for lack of jurisdiction.